Citation Nr: 1229772	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for leg numbness.

2.  Entitlement to service connection for numbness of the arms.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.  

6.  Entitlement to a disability rating in excess of 20 percent for arthritis of the thoracolumbar spine.

7.  Entitlement to a disability rating in excess of 20 percent for left shoulder arthritis.

8.  Entitlement to a disability rating in excess of 20 percent for right shoulder arthritis.

9.  Entitlement to a disability rating in excess of 20 percent for cervical spine arthritis.

10.  Entitlement to a disability rating in excess of 10 percent for left hand arthritis.  

11.  Entitlement to a disability rating in excess of 10 percent for right hand arthritis.  

12.  Entitlement to a initial disability rating in excess of 10 percent for right hip arthritis.

13.  Entitlement to an initial compensable disability rating for headaches.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 2007 the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional relevant records pertaining to the issues on appeal.  

The issues of entitlement to an increased disability rating for headaches, and arthritis of the left and right hands, cervical and thoracolumbar spines, right and left shoulder, and right hip; and the issues of entitlement to service connection for numbness of the legs and arms, a heart disability, and a right ankle disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent evidence of a current left ankle disability in service or thereafter.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

With respect to the claim for service connection for a left ankle disability, the Board finds there is no current competent medical evidence establishing the Veteran has a left ankle disability.  She has submitted no evidence of any current treatment or findings which reveal that the claimed disorder is present.  Service treatment records are completely silent for any treatment for or diagnosis of a left ankle disability.  Moreover, the June 2007 VA examination, while it noted that the Veteran had bilateral ankle pain, did not show a left ankle disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The only probative evidence supporting the Veteran's claim consists of her own statements.  While she is competent to report her symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as the most probative evidence fails to establish the Veteran currently has a left ankle disability, the preponderance of the evidence is against the claim and service connection is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, the medical evidence does not support the claim.  The evidence does not reveal any left ankle treatment or disorder at any time.  Complaints of pain in the absence of a disability do not provide a basis for paying compensation benefits.


ORDER

Service connection for a left ankle disability is denied.  


REMAND

The Veteran seeks an increased disability rating for the service connected arthritis of the left and right hands, right and left shoulders, thoracolumbar and cervical spines, right hip, and for headaches.  She also seeks service connection for leg numbness, numbness of the arms, a heart condition, and a disability of the right ankle.  He further seeks entitlement to TDIU.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

Regarding the increased rating issues, the Board notes that a VA examination was afforded in June 2007.  In a statement of November 2007, the Veteran stated that her disabilities continue to get worse and, therefore, she is entitled to a higher disability rating.  The Veteran has not been afforded any additional VA examinations since June 2007.

Pursuant to 38 U.S.C.A. § 5103A, the VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.327(a) ; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened). 

Considering the Veteran's November 2007 statement and the lack of a VA examination since June 2007, the Board finds that a new VA examination is needed prior to deciding the claim.  See Snuffer, supra. 

Regarding the claim for service connection for a right ankle disability, a VA examination was conducted in June 2007.  At the time, the examiner provided an opinion stating that the right ankle disability is less likely as not a result of complaints of right ankle pain and right ankle injuries in service.  The rationale was that there was no indication of a chronic condition of the right ankle while in service.  

The Board observes that the Court has held that a lack of a disability in service cannot by itself constitute conclusive evidence that service connection is not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (lack of hearing loss at separation cannot by itself constitute conclusive evidence that service connection is not warranted).  Thus, any medical opinion which relies on such evidence as the sole basis for its conclusion is inadequate on its face and a remand is necessary to afford the Veteran a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the Claimant why one will not or cannot be provided).  The June 2007 examiner's rationale for a negative nexus opinion was the lack of a chronic disability of the right ankle in service.  No other rationale for the opinion was provided.  This is similar to the facts in Hensley.  Following the holding in Hensley, the Board finds that the June 2007 VA medical opinion is inadequate for rating purposes and a new opinion is needed prior to deciding the claim.

Regarding the claim for service connection for a heart condition, the Board also finds that the June 2007 VA medical opinion is inadequate for appellate review.  In this regard, the Board notes that the June 2007 VA examiner opined that palpitations are less likely as not related to military service as there is no indication this problem existed in service.  As noted previously, a medical opinion which relies solely on the lack of a disability in service is inadequate for rating purposes.  Moreover, service treatment records of August 1980 and November 1980 show that the Veteran complained of and was treated for chest pain.  The June 2007 opinion makes no mention of these in-service complaints nor does it state how the present symptoms and heart conditions are not related to the in-service symptoms.  A new examination and opinion are needed.  

Finally, regarding the issues of entitlement to TDIU and, leg numbness and arm numbness, the Board finds that the issues are inextricably intertwined with the issues being remanded herein and they are, therefore, deferred until resolution of the remanded issues.  Regarding the issues of numbness of the arms and legs, the Board specifically notes that the Veteran has reported symptoms of numbness in the arms and legs.  Moreover, private treatment records show findings of radiculopathy of the lower extremities.  However, the June 2007 VA examination found no neurological deficit.  The issues of the disability rating of arthritis of the thoracolumbar and cervical spines are being remanded for a new VA examination, there is a possibility the examination may reveal neurological deficits regarding the arms and legs.  As such, the issues must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for appropriate VA examination(s) of orthopedic and neurological findings to determine the current nature, extent, and severity of her arthritis of the hands, cervical and thoracolumbar spines, right hip, and shoulders, and her service connected headaches.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to arthritis of the hands, cervical and thoracolumbar spines, right hip, and shoulders, and headaches.  The examiner must include ranges of motion for the pertinent joints and note any neurological deficits or radiculopathies of the upper and lower extremities.  The examiner must fully describe the functional effects of the Veteran's disabilities on her ability to work.  The examiner must also fully describe the functional effects caused by the disabilities on her daily activities.  If neurological changes, related to the service connected disorders are noted, the nerve groups affected should be set out.  A complete rationale for any opinion offered must be provided.

2.  The RO/AMC should schedule; the Veteran for appropriate examinations to determine the nature and etiology of arthritis of the right ankle and any heart disability currently found.  The claim folder should be made available to the examiner.  The examiner must identify any heart and ankle disability currently found.  For each identified disability, the examiner must provide an opinion as to whether it is at least as likely as not that the identified disability is due to service.  The examiner is asked to specifically discuss the complaints of and treatment for chest pain in service and their relationship to any currently found disability.  Regarding the right ankle, the examiner must specifically address the complaints of right ankle pain in service and the relationship, if any, to the currently diagnosed disability of the right ankle.  A complete rationale for any opinion rendered must be provided.

3.  The Veteran is hereby notified that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the VA AMC must implement corrective procedures at once.

5.  After the above requested development has been completed, the RO/AMC should conduct any additional development deemed necessary to resolve the issues on appeal.

6.  Thereafter, the RO/AMC must readjudicate all the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


